Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.
 JESSE BELL,

        Plaintiff,
 v.

 KELLY TRACTOR CO.,

       Defendant.
 _____________________________|

                                              COMPLAINT

        COMES NOW, Plaintiff, JESSE BELL (“BELL”), files this Complaint against

 Defendant, KELLY TRACTOR CO. (“KELLY TRACTOR”), for discrimination and

 retaliation in violation of the Age Discrimination in Employment Act, 29 USC § 621-634

 ("ADEA”) and, in support, he alleges as follows:

                                     JURISDICTION & VENUE

        1.       This is an action for violation of the ADEA for which this Court has federal

 question jurisdiction.

        2.       BELL, at all relevant times, worked for KELLY TRACTOR in this District.

        3.       KELLY TRACTOR is a Florida corporation which, at all times material,

 conducted substantial and continuous business in this District.




                                                      1
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 7
 BELL v. KELLY TRACTOR
 Complaint



        4.      KELLY TRACTOR is subject to the jurisdiction of this Court due to the

 engagement in substantial and not isolated activity within this judicial district and

 because it operates, conducts, engages and/or carries on business in this judicial district.

        5.      Venue is appropriate because the unlawful employment practices

 committed in violation of the ADEA occurred in this District.

                                    CONDITIONS PRECEDENT

        6.      BELL has complied with all conditions precedent, including timely dual-

 filing his Charge of Discrimination with the EEOC, prior to bringing this lawsuit or they

 have been waived.

                                     GENERAL ALLEGATIONS

        8.      BELL is a Member of a protected class due his age, 75 years old, at all

 relevant times.

        9.      At all relevant times, BELL worked for KELLY TRACTOR from

 approximately 2014 to December 4, 2020, when he was constructively discharged and/or

 wrongfully terminated.

        10.     KELLY TRACTOR is a Florida corporation and an “employer” within the

 meaning of ADEA, since it employs in excess of 15 employees.

        11.     KELLY TRACTOR is in the business of selling Caterpillar brand equipment

 and other material handling lines.



                                                      2
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 7
 BELL v. KELLY TRACTOR
 Complaint



        12.     At all times material hereto, BELL was an “employee” of KELLY

 TRACTOR.

        13.     At all relevant times, BELL held the position of Landoll Specialist Trainer.

        14.     At all relevant times, BELL was the oldest Trainer at KELLY TRACTOR.

        15.     BELL worked in this industry for over 40 years.

        16.     BELL trained other Specialist on the Landoll line, including Geoffrey A.

 Ryan, who is approximately 30 years old.

        17.     As Training Instructor, BELL contacted the salesmen weekly and scheduled

 appointments together. Sometimes he made the first call to a client. But oftentimes, he

 brought in the sales person and did on-site training on the Landoll equipment he sold.

 For this position, Mr. Bell would have his base office in Miami and was required to travel

 to the office on an as-needed basis, since his training was done at the clients’ locations

 throughout South Florida.

        18.     To enable him to perform his job and in light of the large volume of mileage,

 KELLY TRACTOR supplied him with a company car.

        19.     At all relevant times, BELL received praise for his performance and

 received bonuses, promotions and compensation as a result of his performance.

        20.     On or about November 23, 2020, KELLY TRACTOR told BELL that they

 were “thinking about dropping the [Landoll] line” and that it was eliminating BELL’s

 position, which was untrue; especially since , on or about November 25, 2020, Geoffrey
                                                      3
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 7
 BELL v. KELLY TRACTOR
 Complaint



 Ryan took over the Landoll accounts BELL handled and continues in that position to this

 day selling Landoll.

        21.     On or about November 23, 2020, KELLY TRACTOR told BELL, he would

 have no title, would no longer have use of the company car, and would have to report to

 the Miami facility which was over 100 miles away from his home.

        22.     KELLY TRACTOR told BELL would need to physically come to the Miami

 location “every day” without the use of his company car.

        23.     BELL’s position has now been filed by a significantly younger employee

 whom he trained.

        24.     Thereafter, KELLY TRACTOR stripped him of his supervisory duties, his

 company car, his core job duties and required him to be in-person in the offices located

 in this District that was over 100 miles away from his home.

        25.     Faced with these untenable demotions and adverse job actions, BELL told

 KELLY TRACTOR that he could not work under those conditions.

                                          ATTORNEYS’ FEES

        26.     BELL has retained the undersigned counsel and has agreed to pay

 reasonable attorneys’ fees.

                 COUNT I-AGE DISCRIMINATION UNDER THE ADEA

        27.     BELL repeats and realleges allegations 1 through 26 as though fully stated

 herein.
                                                      4
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 7
 BELL v. KELLY TRACTOR
 Complaint



        28.     BELL belongs to a protected class, since he was 75 years old at all relevant

 times when he was subjected to discrimination by KELLY TRACTOR.

        29.     BELL was subjected to discriminatory treatment due to his age in the terms

 and conditions of his employment, including but not limited to being subjected to a

 demotion in his job duties and prestige of position, increased scrutiny, and being

 replaced by a much younger person, among other things.

        30.     On the other hand, significantly younger employees received more

 favorable terms and conditions of employment such as remaining employed despite

 having less experience than BELL.

        31.     BELL was allegedly forced to resign due to the untenable working

 conditions and discriminatory treatment he suffered that was motivated by his age.

        32.     KELLY TRACTOR’s reasons for its demotion and adverse treatment of

 BELL are pretextual, at best.

        33.     BELL was qualified for his position and the position that KELLY TRACTOR

 gave to Mr. Ryan.

        34.     BELL’s age was the reason for KELLY TRACTOR’s decision to provide

 differential terms and conditions of employment, including but not limited to his

 demotion.

        35.     Due to KELLY TRACTOR treatment of him, BELL has suffered damages,

 including but not limited to backpay and for humiliation and emotional distress.
                                                      5
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 7
 BELL v. KELLY TRACTOR
 Complaint



        36.     BELL has retained the undersigned law firm and is entitled to the recovery

 of his reasonable attorneys’ fees.

        WHEREFORE, as to Count I, Plaintiff, JESSE BELL, respectfully requests that this

 Court grant judgment in his favor and against Defendant, KELLY TRACTOR, and award

 damages, including but not limited to backpay, reinstatement or frontpay, compensatory

 damages, fees and costs pursuant to 29 USC § 216, 42 USC § 1988, and such other further

 relief that this Court deems just and equitable.

               COUNT II-RETALIATION IN VIOLATION OF THE ADEA

        37.     BELL repeats and realleges allegations 1 through 26, as though fully stated

 herein.

        38.     At all relevant times, BELL was engaged in activity protected under ADEA

 in that he complained and opposed the adverse job actions he suffered.

        39.     After he complained about the afore-mentioned discriminatory treatment

 of him, BELL suffered adverse actions by KELLY TRACTOR, including demotion which

 were causally connected to his engagement in protected activity.

        40.     KELLY TRACTOR’s reason for the adverse job actions taken against BELL

 are pretextual, at best.

        41.     Due to KELLY TRACTOR treatment of him, BELL has suffered damages,

 including but not limited to backpay and for humiliation and emotional distress.



                                                      6
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:21-cv-23028-BB Document 1 Entered on FLSD Docket 08/20/2021 Page 7 of 7
 BELL v. KELLY TRACTOR
 Complaint



        42.     BELL has retained the undersigned law firm and is entitled to the recovery

 of reasonable attorneys’ fees.

        WHEREFORE, as to Count I, Plaintiff, JESSE BELL, respectfully requests that this

 Court grant judgment in his favor and against Defendant, KELLY TRACTOR, and award

 damages, including but not limited to backpay, reinstatement or frontpay, compensatory

 damages, fees and costs pursuant to 29 USC § 216, 42 USC § 1988, and such other further

 relief that this Court deems just and equitable.



                                       JURY TRIAL DEMAND

        Plaintiff, JESSE BELL, demands a trial by jury on all issues so triable.

 Dated: August 20, 2021

                                                   By:     /s/ Gina Cadogan
                                                           GINA MARIE CADOGAN
                                                           Fla. Bar. 177350
                                                           Cadogan Law
                                                           300 S. Pine Island Road, Suite 107
                                                           Plantation, FL 33324
                                                           Telephone: 954.606.5891
                                                           Facsimile: 877.464.7316
                                                           Email: gina@cadoganlaw.com
                                                           Email: kathy@cadoganlaw.com




                                                      7
  CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
